Citation Nr: 1138011	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-32 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement an initial rating in excess of 10 percent for proliferative diabetic retinopathy, incipient cataracts, both eyes. 


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).

In correspondence received in December 2009 the Veteran indicated that he no longer desired a Board hearing on this matter.  The Veteran is unrepresented in this appeal.

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted.  At his April 2008 VA examination the Veteran indicated that he was working as a security guard.


FINDING OF FACT

VA examinations have revealed that the Veteran's eye disability was manifested by corrected visual acuity of no worse than 20/30 in the right eye and 20/60 in the left eye; the Veteran's cataracts have been described as mild.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for proliferative diabetic retinopathy, incipient cataracts, both eyes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383(a), 4.7, 4.75, 4.76, 4.80, 4.83a, 4.84, Diagnostic Codes 6077, 6079, 6080 (prior to December 10, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

As the August 2008 rating decision granted service connection for eye disability, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the disability rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's eye disability, the relevant criteria have been provided to the Veteran, including in a February 2009 VCAA letter.  In February 2009 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Veteran has undergone VA examinations that have addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2008 and June 2009 VA eye examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's visual disability in sufficient detail so that the Board is able to fully evaluate the disability on appeal.

Records in the file indicate that the Veteran failed to appear for a September 2010 VA eye examination.  RO correspondence dated in December 2010 noted that examination notice (apparently referencing the scheduled September 2010 VA eye examination) to the Veteran had been returned as undeliverable and essentially requested the Veteran to contact VA if he still desired a VA eye examination.  It appears that the Veteran did not respond, and the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Because the appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

An August 2008 rating decision granted service connection for left eye disability and assigned a 10 percent disability rating, effective October 12, 2007.  The Board observes that while the August 2008 rating decision also denied service connection for right eye disability, it appears that the RO (as indicated in the July 2009 statement of the case) has in essence granted service connection for both eyes and has characterized the Veteran's disability as proliferative diabetic retinopathy, incipient cataracts, both eyes.

The Veteran's eye disability has been rated by the RO under the provisions of Diagnostic Code 6099-6079.  The Board notes that VA amended the regulations relevant to rating disabilities of the eye during the course of this appeal.  See 73 Fed. Reg. 66,543 (November 10, 2008).  This amendment is effective December 10, 2008 and applies to all applications for benefits received by VA on or after that date.  As the Veteran's increased rating claim was received prior to December 10, 2008, the amendment does not apply in this case.

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  See Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6077, 6078.

At the June 2009 VA eye examination the Veteran complained of having dry eyes and of seeing "shadows" with each eye; he denied having incapacitating episodes pertaining to his eyes.  He indicated that he had undergone laser treatment for his eyes, the last such time being in June 2008.  The Veteran has been assessed with bilateral proliferative diabetic retinopathy, mild cataracts, open angle glaucoma (right greater than left), and a history of high astigmatism.

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his disability of the eyes.  At the April 2008 VA examination the Veteran's corrected distance visual acuity in the left eye was 20/50 and was 20/30 in the right eye.  At the June 2009 VA examination the Veteran's best corrected distance visual acuity (as noted in the diagnoses section of the report) in the left eye was 20/60 and best visual acuity in the right eye was 20/30.  These visual acuities (as well as those contained in VA ophthalmology records dated from April 2008 to December 2008) are better than what is needed for the 20 percent evaluation under Diagnostic Codes 6077 and 6078.

As for loss of field of vision, the June 2009 VA examiner has indicated that the Veteran had gross visual fields that were full to confrontation in all four quadrants of each eye, and there is no basis to assign a rating in excess of 10 percent based on impairment of field vision under Diagnostic Code 6080.

Finally, with regard to the Veteran's increased rating claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his bilateral eye disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in his reports of the eye disability symptoms and problems.  However, as with the medical evidence of record, the accounts of the Veteran's symptomatology are consistent with the rating currently assigned.

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's disability of the eyes.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected eye disability is not so unusual or exceptional in nature as to render the schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by his service-connected disability.  The evidence does not reflect that the Veteran's disability of the eyes, alone, has caused marked interference with his employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 10 percent for proliferative diabetic retinopathy, incipient cataracts, both eyes, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


